Case 1:01-cr-00831-GBD Document 115 Filed 1 OLe8le4 Dae
pene Spe Ay
ae “4 i uMEN 7

WNICALLY FREES

       
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

-against- : ORDER
FREDDY ABAD, 01 Crim. 831-1 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
Defendant’s unopposed request for appointment of counsel with regard to his successive
motion under 28 U.S.C. § 2255, (ECF No. 113), is GRANTED. The Clerk of Court is directed to

mail a copy of this order to Defendant.

Dated: New York, New York
January 27, 2021
SO ORDERED.

rag, 6 Dowad,

ORK B. DANIELS
itedStates District Judge

 

 

 
